Order entered December 14, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01286-CV

                                 IN RE JAY COOPER, Relator

                  Original Proceeding from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02636-2018

                                            ORDER
       In accordance with this Court’s opinion of this date, we CONDITIONALLY GRANT

relator’s petition for writ of mandamus. We ORDER the Honorable Ray Wheless, Presiding

Judge of the First Administrative Judicial Region, to issue a written order within five (5)

business days of the date of this order:

       (1) vacating his order of October 23, 2018, denying permission under section 11.102,

          Texas Civil Practice and Remedies Code, to relator to file a petition for writ of

          mandamus in this Court, and

       (2) granting permission under section 11.102, Texas Civil Practice and Remedies Code,

          to relator to file a petition for writ of mandamus in this Court to order the trial court to

          set the amount of a supersedeas bond required to stay the trial court’s judgment of

          October 19, 2018.
       We further ORDER Judge Wheless to file with this Court, within thirty (30) days of the

date of this order, a certified copy of his order issued in compliance with this order. Should

Judge Wheless fail to comply with this order, the writ will issue.

       We further ORDER that this Court’s October 26, 2018 stay shall remain in effect until

further order of the Court.



                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE